856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lulee HARRIS, PetitionerLinda A. Hampton, Attorney-Petitioner,v.MALONE & HYDE, doing business as Auto Shack, et al., Respondents.
Nos. 88-8532, 88-5853.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before ENGEL, Chief Judge, and KEITH and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Petitioner Linda Hampton seeks permission to appeal from an order denying her motion to appear pro hac vice on behalf of the plaintiff, the underlying magistrate's report and recommendations, and from an order denying her motion for reconsideration and motion to disqualify.  The district court has not certified any of the above for interlocutory review under 28 U.S.C. Sec. 1292(b).  Respondent Malone & Hyde has responded in opposition to the petition and moves to dismiss Hampton's appeal from the same orders.


2
The petition for permission to appeal must be denied because it fails in all respects to comply with Fed.R.App.P. 5.  In addition, the respondent correctly states that an order denying a motion to disqualify is not reviewable on direct appeal, In re City of Detroit, 828 F.2d 1160, 1165 (6th Cir.1987) (per curiam);  Collier v. Picard, 237 F.2d 234, 235 (6th Cir.1956), or by writ of mandamus.   City of Cleveland v. Krupansky, 619 F.2d 576 (6th Cir.), cert. denied, 449 U.S. 834 (1980);  Albert v. United States District Court for the Western District of Michigan, 283 F.2d 61, 62 (6th Cir.1960), cert. denied, 365 U.S. 828 (1961).  Finally, an order denying a motion to appear pro hac vice is not appealable, being analogous to an order disqualifying counsel in a civil case.   See Richardson-Merrell, Inc. v. Koller, 472 U.S. 424 (1985).  Accordingly,


3
It is ORDERED that the petition for permission to appeal is denied and the motion to dismiss is granted.